DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes that with respect to the lateral surfaces that the nucleation inhibiting coating and the conductive coating are disposed on, the Examiner construes the claim as encompassing embodiments where the lateral surfaces are both the same and/or different surfaces. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the second part" in line 2 and “the at least one emissive region” line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, Claim 22 is construed to depend upon Claim 12 and the phrase of line 3 is construed as “at least one emissive region”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,5-8,25-26 and 28-36, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,24,28-32,35-41 and 43-45 of copending Application No. 16/965585 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an optoelectronic device that further contains a nucleation inhibiting coating comprised of a substituted anthracene derivative.  
The reference reads upon the instant claims in an anticipatory manner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2014/0326958 (US ‘958).
As to Claim 1, US ‘958 discloses a method of forming a pattern i.e. coating of low adhesive property compounds, including 2-(4-(9,10-di(naphthalen-2-yl)anthracen-2-yl)phenyl)-1-phenyl-1H-benzo[d]imidazole which has the structure 
    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale
 which the Examiner construes as equivalent to the claimed Formula (4) compound where Ra is hydrogen, onto a substrate and then coating a conductive material on the substrate where the conductive material does not attach to the areas where the low adhesive property compound is located (para. 0030-0035).  
	The Examiner notes that the reference fails to disclose a discussion of the initial sticking probabilities of the conductive coatings onto surfaces of a first and second portion that contain and do not contain respectively the nucleating inhibiting coating.
As to the difference, the Examiner respectfully submits the prior art inherently possesses this property as the reference notes that the low adhesive property material prevents a conductive coating from being formed on the surface (para. 0035). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,12-15,19,24-26,30-33,37,38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/100559 (WO ‘559).
As to Claim 1, WO ‘559 discloses an optoelectronic device (para. 0054) wherein a nucleating inhibiting coating (NIC) is deposited on a surface in a first portion of the surface and a conductive coating on a second portion of the surface (para. 0054) wherein the nucleating inhibiting coating is defined as a material which has a relatively low affinity towards the deposition of a conductive material (para. 0051). 
However, WO ‘559 fails to disclose the use of one of the claimed Formula (I) to (VIII) compounds of Claim 1. 
As to the difference, US ‘958 discloses a method of forming a pattern i.e. coating of low adhesive property compounds, including 2-(4-(9,10-di(naphthalen-2-yl)anthracen-2-yl)phenyl)-1-phenyl-1H-benzo[d]imidazole which has the structure 
    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale
 which the Examiner construes as equivalent to the claimed Formula (4) compound where Ra is hydrogen, onto a substrate and then coating a conductive material on the substrate where the conductive material does not attach to the areas where the low adhesive property compound is located (para. 0030-0035).  
It would have been obvious to one of ordinary skill in the art to utilize the low adhesive property compound of US ‘958 in the WO ‘558 device as both references are directed to the utility of optoelectronic devices and WO ‘558 discloses the use of organic compounds for the use of nucleating inhibiting material (WO ‘559, Claim 20) and US ‘958 discloses an organic compound that has a low affinity for conductive materials. 
As to Claim 2, WO ‘559 illustrates in Fig. 2C a substrate that contains an emissive region (part 112).  
As to Claim 3, WO ‘559 illustrates in Fig. 2C a substrate that contains a non-emissive region (part 121a,b,c). 
As to Claim 4, WO ‘559 discusses the use of depositing the nucleation inhibiting coating using a shadow mask to adjust for optical microcavity effect (para. 0096). 
As to Claim 12, WO ‘559 discussed a thickness of a conductive coating tc1 which is less than the thickness of the conductive coating tc2 in another area of the device that does not contain the nucleation inhibiting coating (Fig. 13).
As to Claim 13, WO ‘559 discloses where the nucleation inhibiting coating (part 1361) overlaps with the conductive layer (part 1371) in Fig. 13. 
As to Claim 14, WO ‘559 discloses a conductive coating (part 1375) which is spaced apart from the NIC coating (part 1361) (Fig. 13). 
As to Claim 15, see discussion of Claim 14 above. 
As to Claim 19, WO ‘559 discloses where a first part of the first portion of the area containing the NIC overlaps with the second part of the second area where the conductive coating is located (Fig. 14, part 1362 and part 1373). 
As to Claim 24, WO ‘559 discloses auxiliary electrodes coupled to conductive layers (parts. 1381,1372 and 1373 in Fig. 16). 
As to Claims 25, 26 and 30, see discussion of Claim 24 above. 
As to Claim 31, WO ‘559 illustrates in Fig. 2C that the region that does not contain NIC coating (part 132) further is described as an emissive region (para. 0057 and Fig. 2C, part 114).
As to Claim 32, WO ‘559 illustrates in Fig. 2C part 121a which the Examiner notes is a non-emissive region (para. 0057). 
As to Claim 33, WO ‘559 discusses that the NIC coatings which correspond to the first portion of the device are substantially light transmissive (WO ‘559, Claim 52). 
As to Claim 37, see discussion of Claim 1 above where the prior art structure is equivalent to Ar1 being 1-napthyl group. 
As to Claim 38, see discussion of Claim 1 above where the prior art structure is equivalent to Ra being hydrogen. 
As to Claim 41, see discussion of Claim 1 above where the prior art structure is equivalent to Ar3 being 1-napthyl group.  
Allowable Subject Matter
Claims 5-11,16-18,20,21,23,27-29,34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 39,40,42-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, Claim 1 would require the structures that contain the variable groups specified in Claims 39,40, and 42-45 as there is no suggestion in the art for the use of the claimed compounds as nucleation inhibiting coating or is there a teaching that these classes of compounds would have the necessary properties. 
As to Claims 5,23,34 while WO ‘559 discloses a transistor containing two electrodes and a semiconductor layer, neither of the electrodes extend to the NIC nor is there any reason in the prior art why this structure of optoelectronic device would be preferred. 
As to Claims 16-18, none of the prior art suggests the formation of a contact angle at the boundary between the NIC and the conductive coating nor is there a suggestion as to why this would be an advantageous feature. 
As to Claims 20 and 21, WO ‘559 fails to disclose the presence of a conductive coating over the NIC coating and further the NIC coating of the art would prevent deposition of a conductive coating over the NIC layer. 
As to Claim 36, WO ‘559 does not suggest the structure of the optoelectronic device comprised of two electrodes and semi-conductive layer that is positioned between the first electrode and the conductive layer comprising a second electrode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 7/2/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762